Citation Nr: 1713218	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Legg-Perthes disease of the right hip. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1981 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his April 2012 substantive appeal, the Veteran elected a hearing before a Veterans Law Judge, but withdrew this request by way of a September 2015 statement.  38 C.F.R. § 20.704(e).

The Board requested a Veterans Health Administration (VHA) expert medical opinion in this case in October 2016.  The medical opinion, dated January 2017, is adequate and of record, and the Veteran was provided with a copy and given 60 days to respond.  See 38 C.F.R. § 20.903 (a).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's Legg-Perthes disease of the right hip preexisted his entrance into service.

2.  Clear and unmistakable evidence shows that the Veteran's preexisting Legg-Perthes disease of the right hip was not aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Legg-Perthes disease of the right hip are not met.  38 U.S.C.A. §§ 1131, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for Legg-Perthes disease of the right hip.  He asserts that his Legg-Perthes condition existed prior to service, but was aggravated beyond its normal course during active duty.  Specifically, he states that he was diagnosed with Legg-Perthes disease as a child and that he was issued leg braces that he wore for multiple years prior to age 8.  He maintains that he had no hip or leg problems following removal of the braces for many years until he was on active duty, when he began to experience hip pain due to frequent stair climbing and maneuvering through hatchways aboard his ship.  See August 2010 Notice of Disagreement; April 2012 VA Form 9.  

Initially, the Board notes that the Veteran challenges the adequacy of the February 2010 VA examination in this case.  See August 2010 Notice of Disagreement.  The Board notes that the examiner's opinion focuses on the lack of post-service treatment of the Veteran's disability, which is irrelevant to the medical question before the Board.  Therefore, this opinion holds little probative value, and will not be considered.  The Veteran asserts no other procedural deficiencies in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed.  The presumption of soundness provides that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment into service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).
In this case, the Veteran's Legg-Perthes disease was not noted on his July 1981 enlistment examination.  The examination report was negative for any hip disorders and showed normal lower extremities.  Therefore, the presumption of soundness is for application.

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence.

An August 1982 service treatment record reflects that the Veteran sought treatment for right hip pain.  The Veteran reported a history of Legg-Perthes disease since age 4 and that he had hip pain for years.  He indicated that he fell on ship one month ago and had pain in his hip, with a sudden onset of severe pain a few days prior.  The examiner referred the Veteran to rule out degenerative joint disease.  Contrary to the assertion of the Veteran's representative, X-rays of the right hip were taken at that time, which revealed a deformity of the right femoral head consistent with Legg-Perthes disease.

A Medical Board was convened the following month to assess the Veteran's condition.  The Medical Board's report noted the Veteran's childhood treatment for Legg-Perthes, but indicated that the Veteran was unaware of the diagnosis until he was so informed by his mother after the commencement of active duty.  The report also indicated the Veteran was restricted by pain in some movements and had some flattening of the femoral head with mild early degenerative changes in the right hip joint.  The examination report concluded that the diagnosis of Legg-Perthes was accurate but that the condition was neither incurred in nor aggravated by service.  The Veteran was ultimately discharged from serviced due to the diagnosed physical disability in October 1982.

The Veteran himself reported that he was diagnosed with Legg-Perthes disease as a child and wore a leg brace until he was about 8 years old.  The November 2016 VHA expert's medical opinion concluded that the Veteran's reported onset and treatment of Legg-Perthes disease is consistent with the diagnosis, which "is a known childhood condition that had been treated in childhood."  To the extent the Veteran's representative disputes the Veteran's diagnosis of Legg-Perthes (see March 2017 Written Brief Presentation at 2), the Board emphasizes that this assertion is in complete contrast to statements made by the Veteran and the remainder of the record.  Moreover, there is no indication of record that the representative has any medical expertise to make such a determination, which is necessary given the nature of the disability.  Accordingly, this statement the Veteran's representative is of no probative value.  For similar reasons, the representative's statement disputing that Legg-Perthes disease pre-existed service is also of no probative value  See March 2017 Written Brief Presentation at 1-2.  Therefore, for reasons outlined above, the Board finds that the record contains clear and unmistakable evidence that Legg-Perthes disease of the right hip preexisted the Veteran's service.

The second and final step to rebut the presumption of soundness requires that VA also prove by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In this case, the November 2016 VHA expert's opinion provides clear and unmistakable evidence that the Veteran's preexisting Legg-Perthes disease of the right hip was not aggravated by service.  Specifically, the expert, an orthopedic surgeon, concluded that Legg-Perthes disease was not aggravated beyond its natural progression during service.  As rationale, the examiner explained that the Veteran's Legg-Perthes disease was moderate to severe in nature, indicated by the fact that the Veteran required a brace for approximately four years.  He noted that resolution of symptoms is an expected outcome with treatment in childhood, but that in adulthood, arthritis and asymmetry of the femoral head are an expected finding and mild progression of Legg-Perthes, as reflected in the September 1982 Medical Board report.  He further explained that although the Veteran did have an increase in pain with increased use during service, there is no evidence there was a permanent aggravation beyond its natural progression during service, as the Veteran effectively treated his condition with over the counter medications.  The VHA's expert's opinion is consistent with the findings of the Medical Board.

The Veteran submitted statements attesting to in-service aggravation of Legg-Perthes disease of the right hip.  He reported that he did not have any hip problems since he wore leg braces.  He also stated that he completed Sea Cadet boot camp at age 16 and graduated Navy boot camp, which included 8 weeks of intensive exercise and training, without any problems.  He asserts this his condition was aggravated while on ship in the Navy by walking up and down steep stairs multiple times a day and maneuvering through small hatches.  He maintains that his right hip pain began while on ship and has continued since leaving service.  Regarding the Veteran's lay assertions, he is competent to attest to observable symptomatology such as increased pain during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, he is not competent to assess whether his Legg-Perthes disease was aggravated beyond its normal progression during service, a matter that requires medical expertise.  Thus, his opinion as to aggravation of pre-existing Legg-Perthes during service is of no probative value.

As to the treatise evidence submitted by the Veteran's representative in March 2017, which generally discusses the nature of Legg-Perthes disease, it is not specific to the facts of this case and does not address the medical question presented herein.  Therefore it is of no probative value.  See Sacks v. West, 11 Vet. App. 314 (1998) (finding that medical treatise evidence on its own is generally too abstract to prove the nexus element of a service connection claim).

Finally, to the extent that mild degenerative changes of the right hip were first demonstrated on X-ray during active duty, the Board emphasizes that the VHA expert has attributed these changes to a progression of pre-existing Legg-Perthes disease.  Thus, there is affirmative evidence sufficient to rebut the presumption of service connection for right hip arthritis.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Therefore, the Board finds that the November 2016 VHA opinion provides clear and unmistakable evidence that the Veteran's preexisting Legg-Perthes disease of the right hip was not aggravated by service.
Accordingly, as the evidence clearly and unmistakably establishes that the Veteran's Legg-Perthes disease of the right hip preexisted his service and was not aggravated therein, the presumption of soundness has been rebutted.  Accordingly, service connection for Legg-Perthes disease of the right hip must be denied.


ORDER

Entitlement to service connection for Legg-Perthes disease of the right hip is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


